SERVICES AGREEMENT The following is a services agreement among Atlantic Fund Administration, LLC, The Wright Managed Equity Trust and The Wright Managed Income Trust. TABLE OF CONTENTS SECTION 1 APPOINTMENT; DELIVERY OF DOCUMENTS 1 SECTION 2. DUTIES OF ATLANTIC AND THE FUNDS; CONTRACT MANAGEMENT 2 SECTION 3. STANDARD OF CARE; INDEMNIFICATION; RELIANCE; AND LIABILITY LIMITATIONS 6 SECTION 4. COMPENSATION AND EXPENSES 8 SECTION 5. EFFECTIVENESS, DURATION, TERMINATION AND ASSIGNMENT 9 SECTION 6. ADDITIONAL FUNDS OR CLASSES OF SHARES 11 SECTION 7. RECORDKEEPING; PROPRIETARY INFORMATION; CONFIDENTIALITY 11 SECTION 8. REPRESENTATIONS AND WARRANTIES 13 SECTION 9. FORCE MAJEURE 14 SECTION 10. ACTIVITIES OF ATLANTIC 14 SECTION 11. AUDIT RIGHTS; COOPERATION WITH COMPLIANCE, OTHER SERVICE PROVIDERS AND INDEPENDENT ACCOUNTANTS 14 SECTION 12. SERVICE DAYS 16 SECTION 13. LIMITATION OF SHAREHOLDER AND TRUSTEE LIABILITY 16 SECTION 14. TAXES 16 SECTION 15. MISCELLANEOUS 16 APPENDIX A: FUNDS OF THE TRUST 1 APPENDIX B: SERVICES 2 SCHEDULE A: FEE SCHEDULE 5 SERVICES AGREEMENT AGREEMENT dated as of January 4, 2010 (the “Effective Date”), by and among The Wright Managed Equity Trust, a Massachusetts business trust, with its principal place of business at 440 Wheelers Farms Road, Milford, Connecticut 06460 (the “Equity Trust”), The Wright Managed Income Trust, a Massachusetts business trust, with its principal place of business at 440 Wheelers Farms Road, Milford, Connecticut 06460 (the “Income Trust” and, together with the Equity Trust, each a “Trust” and, collectively, the “Trusts”), and Atlantic Fund Administration, LLC, a Delaware limited liability company, with its principal office and place of business at Three Canal Plaza, Suite 600, Portland, Maine 04101 (“Atlantic”). W I T N E S S E T H : WHEREAS, each Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and may issue shares of beneficial interest with no par value, in separate series and classes; and WHEREAS, each Trust offers shares in various series as listed in Appendix A hereto (each such series, together with all other series subsequently established by a Trust and made subject to this Agreement being herein referred to as a “Fund,” and collectively, the “Funds”) and the applicable Trust offers shares of various classes of each Fund as listed in Appendix A hereto (each such class together with all other classes subsequently established by the Trust in a Fund being here herein referred to as a “Class,” and collectively as the “Classes”); and WHEREAS, the Trust desires that Atlantic perform certain services for each Fund and Class thereof, and Atlantic is willing to provide those services, on the terms and conditions set forth in this Agreement. NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Trusts and Atlantic, intending to be legally bound, hereby agree as follows: SECTION 1.APPOINTMENT; DELIVERY OF DOCUMENTS (a)Each Trust, on behalf of the applicable Funds, hereby appoints Atlantic, and Atlantic hereby agrees, to act or to cause an Affiliate to act for the Trusts and for each of the Funds for the period and on the terms set forth in this Agreement to provide the services set forth in Appendix B (the “Services”).As the context may require (including in relation to the delivery of the Services and information, and compliance with recordkeeping requirements), references herein to Atlantic include Atlantic and such Affiliates to which Atlantic may from time to time subcontract the performance of the Services or any portion thereof pursuant to Section 5(f) of this Agreement.Pursuant and subject to the provisions of this Agreement, including Section 5(f) hereof, Atlantic shall be fully responsible to the Trusts and the Funds for the acts and omissions of any such subcontractor as Atlantic is for its own acts and omissions under this Agreement.For purposes of this Agreement, the term “Affiliate” means, with respect to any Person, any other Person that is controlled by, controls or is under common control with such Person; the term “Person” means any natural person or incorporated or unincorporated entity; and the term “control” means ownership of, or possession of the right to vote, more than 25% of the outstanding voting equity of that Person or the right to control the appointment of the board of directors, management or executive officers of that Person. (b)In connection therewith, the Trusts have delivered to Atlantic, on behalf of each Fund, or Atlantic has received copies of (i) each Trust’s Declaration of Trust and By-Laws (collectively, as amended from time to time, “Organic Documents”), (ii) each Trust’s “Registration Statement” and all amendments thereto with respect to each Fund filed with the US Securities and Exchange Commission
